Citation Nr: 1760689	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-27 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include whether new and material evidence has been received to reopen a previously denied claim.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for renal disorder (claimed as acute kidney injury).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Widener University Law Clinic



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to December 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2013 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in November 2016.  At the hearing, the record was held open for 90 days to allow the Veteran to submit additional evidence.

Additional evidence was thereafter submitted.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e).

In June 2017, the Veteran's representative moved to withdraw representation.  She stated she was leaving the legal clinic and that the Veteran's case has been transferred to another attorney within the office for continued representation.  Good cause having been shown, the motion has been granted, and the attorney is no longer specifically identified as the Veteran's representative in this case.  However, the Widener University Law Clinic remains the representative of record reflected above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The decision below addresses the back and lung disorder claims.  The issue of entitlement to compensation pursuant to 38 U.S.C. § 1151 for a renal disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's back disorder is related to service.

2.  The Veteran's lung conditions are not related to service, to include exposure to asbestos.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a degenerative changes and strain of the lumbar spine have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a respiratory disorder, to include as due to asbestos exposure during service, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Additionally, for a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for chronic diseases, including arthritis, if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

II.  Low Back Disorder

Before proceeding to the merits of the claim, the Board will address whether a previously denied claim should be reopened.

The Veteran's claim of service connection for a back disorder was originally denied in a March 1977 rating decision (characterized as chronic lumbosacral strain).  He was notified of the decision by letter later that month, which was mailed to the then current mailing address of record.  Thereafter, nothing further regarding the claim was received until the present claim to reopen in October 2012.  No new evidence or notice of disagreement was received by VA within one year of the issuance of the March 1977 rating decision.  As the Veteran did not appeal the decision, that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for a back disorder is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also November 2016 Board hearing testimony (Veteran recalling that he never injured his back prior to service and that, during basic training, he fell on ice and injured his back and his back continued to cause problems throughout service).  

As far as the merits of the claim, the Veteran's service treatment records (STRs) show that he received treatment throughout service for his back.  The Veteran's June 1976 entrance examination indicated a normal spine and the Veteran reported no spine problem.  A September 1976 STR indicated the Veteran complained of persistent pain in his entire back.  It noted his back pain has hurt him for six years since a motor cycle accident.  However, a separate STR from September 1976 indicated low back pain and "no history of trauma."  Additionally, a September 1976 x-ray indicated chronic thoracic back pain with no trauma.  An October 1976 STR noted complaints of back pain associated with heavy lifting.  A November 1976 STR indicated chronic back pain and that the Veteran suffered an accident in November 1976.  Service personnel records (SPRs) show that he was discharged in December 1976 due to the chronic back disorder.  The decision noted the Veteran's history revealed a motorcycle accident prior to entering service, sustaining an injury to the lower part of his back and thoracic spine.

Post-service records include a private January 2012 CT scan of the lumbar which revealed degenerative changes at the L1-L2 level, mild to moderate central canal stenosis at the mid lumbar levels and moderate left neural foraminal stenosis at the L4-L5 level.

The Veteran indicated in a November 2013 statement that he was submitting records to support that he had no back injury prior to entering service.  A February 2015 statement from the Veteran's sibling, M.H., indicated that the Veteran was not involved in a motorcycle accident prior to service.  She stated "we were lucky if we owned second hand bicycles."  She indicated she does not recall any injuries to the Veteran from any accident.  Another of his siblings, R.M., submitted a statement which reported the Veteran "never owned or rode a motorcycle, nor did he ever suffer any kind of back injury in any kind of accident."

The Veteran was afforded a June 2015 VA examination in which the examiner indicated a diagnosis of lumbosacral strain with radiculopathy and prior lumbar fusion from 2011.  He stated the Veteran's back disorders were less likely than not incurred during his naval service.  He indicated he could find little documentation in support of the Veteran's claim and in the absence of such evidence, the appeal has no basis.  He further noted the Veteran's back disorder was less likely than not aggravated beyond its natural progression as a consequence of his service.  He relied on the evidence which indicated the Veteran was injured in a motorcycle accident prior to enlistment and that he began complaining of frequent back pain almost from the beginning of service.  He stated the Veteran's discharge physical indicated a normal spine examination.  He noted taken together with the relative brevity of the Veteran's service, the reported nature of his subsequent occupations, and the absence of "new and material evidence" he found the Veteran's back disorder was not aggravated beyond its natural progression as a consequence of service.

As noted, the Veteran was afforded a November 2016 Board hearing in which he indicated that he never injured his back prior to service.  He stated during basic training, he fell on the ice and injured his back and his back continued to cause problems throughout service.

Thereafter, a January 2017 private opinion was submitted from a chiropractor.  She stated it is more likely than not that the Veteran suffered from repetitive strain injuries during service and that the record does not present clear, unmistakable evidence that he had a preexisting spinal condition prior to service.  She noted he had two service physicals which were symptom-free at the time of his enlistment, in June 1976.  She further stated the Veteran's back disorders are more likely than not directly related to the in-service biomechanical strain which produced chronic postural changes in the spine.  She indicated there was some evidence to suggest a pre-existing deformity of the feet; however, his back condition was aggravated beyond the natural progression due to the repetitive strain of his in-service duties.

In consideration of the evidence of record overall, including the positive January 2017 opinion, the Board finds that service connection for a back disorder is warranted.

Initially, the Board does not find that the Veteran's back disorder that manifested during service clearly and unmistakably pre-existed service.  It is not undebatable that there was a pre-existing motorcycle accident which caused a pre-service back disability.  There is no accident report indicating a motorcycle accident and no pre-service medical records establishing a back condition.  Further, the Veteran's siblings submitted statements which indicated no accident or back injury occurred prior to service.  The Veteran was also symptom-free when he completed two service physicals at the time of enlistment.  Therefore, there is no clear and unmistakable evidence which establishes that a back disorder pre-existed service.  The Board thus finds that the Veteran is presumed to have been in sound condition when he entered service with respect to a back disorder.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

The Veteran received significant treatment during service for a back disorder and the Board finds his assertions of experiencing back symptoms during and since service to be credible, as they are consistent with the other evidence of record.  There is conflicting medical evidence of record, namely the June 2015 VA examination report and the January 2017 private opinion.  However, the Board finds, with regard to the back claim, the January 2017 examiner's opinion to be more persuasive than the June 2015 opinion.  The January 2017 examiner's conclusions were well-reasoned and consistent with the evidence of record, including the symptom-free entrance examinations in June 1976.  At the least, the question regarding nexus for the back disorder is in equipoise.

Therefore, any reasonable doubt must be resolved in the Veteran's favor, and the Board finds that the evidence shows that his current back disorder is related to service.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for a back disorder-best characterized as degenerative changes and strain of the lumbar spine.

III.  Lung Disorder

The Veteran contends that his current lung disorders are related to service, to include his exposure to asbestos while aboard the U.S.S. Koelsch.

Initially, the Board finds the Veteran has a current lung disorder.  The Veteran was afforded a June 2015 VA examination in which the examiner indicated diagnoses of chronic obstructive pulmonary disease (COPD), asbestosis and interstitial lung disease supported by chest x-ray and pulmonary function testing.

Next, in regard to in-service incurrence, the record shows the Veteran was exposed to asbestos in service.  SPRs show he served onboard the U.S.S. Koelsch and was exposed to asbestos from such service.  Thus, the remaining question is if the Veteran's current lung disorders are related to service, including his in-service asbestos exposure.

The Veteran underwent a September 2010 chest CT scan which indicated a moderate degree of diffuse reticular and lacy interstitial changes of the bilateral lungs.  A December 2010 CT scan of his chest revealed multiple borderline or slightly enlarged mediastinal lymph nodes persist.  The physician noted the findings are consistent with smoking related interstitial lung disease with evidence of pulmonary fibrosis and bronchiolitis.  She indicated the band-like airspace consolidation is also present in the left lung base.  In 2013, the Veteran underwent a lung surgery, a resection of the right lower lobe of the lung.

As noted, the Veteran was afforded a June 2015 VA respiratory examination in which the Veteran was diagnosed with COPD, asbestosis and interstitial lung disease.  He indicated because of his shortness of breath, and intermittent oxygen dependency, the Veteran would face limitations in a wide variety of employment settings requiring reasonable accommodation.  With regard to a nexus, the examiner acknowledged that the diagnosis of asbestosis can sometimes be made even in the absence of asbestos on biopsy.  He stated a "somewhat lesser degree of ambiguity exists regarding sufficient exposure to cause asbestosis."  He noted such exposure based on medical literature could include "an occupational history of 1 year of heavy exposure (i.e. manufacturer of asbestos products, asbestos spraying, insulation work asbestos materials) or 5-10 years of moderate exposure (i.e. construction or shipbuilding)."

Additionally, the examiner acknowledged the Veteran's reported two-week exposure to asbestos onboard his ship, along with his inconclusive lung biopsy and noncontributory chest x-ray.  He noted the Veteran also had relatively high risk occupations which the Veteran engaged in following service (this includes construction work).  Thus, the examiner indicated the claimed asbestosis, of which there was no definitive evidence provided, was less likely than not incurred during the Veteran's service.

Thereafter, during the November Board 2016 hearing, the Veteran indicated his exposure to asbestos during service, led to asbestosis and then lung cancer.  He indicated that he worked on his ship as a deck hand, including "swabbing the decks" and painting.  He stated he had a CT scan which revealed asbestosis and had a nodule in his right lung with subsequent surgery to remove part of his lung.

A March 2017 brief was submitted by the Veteran's representative which indicated that the Veteran's lung disorders are related to his asbestos exposure from the U.S.S. Koelsch.  It noted the etymology of asbestosis is difficult to ascertain, as the June 2015 examiner turned to general information provided in the 2008 edition of "Asbestos and its Diseases."  The brief indicated the VA should weigh the secondary source-based opinion against current research since 2008, which indicates that interstitial lung disease can result from one-time exposure to asbestos.  The brief stated that the claim is thus, in equipoise and the Veteran should prevail.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a lung disorder.  In this regard, the Board places great evidentiary weight on the June 2015 VA examiner's opinion with regard to his conclusions about the lung disorders.  The preponderance of the evidence supports the Veteran's lung disorders are less likely than not related to service, to include his exposure to asbestos.

The Board finds the June 2015 VA opinion highly persuasive as it is based on well-reasoned analysis and is consistent with the facts of the case, including the Veteran's service records.  The opinion acknowledged and responded to the Veteran's contentions, contains clear conclusions and reflects consideration of available medical literature and studies.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The examiner adequately considered the Veteran's theory of the case when concluding the current lung disorders are not linked to the Veteran's reported two week exposure to asbestos aboard his ship, the U.S.S. Koelsch.  He further noted the Veteran's post-service high risk occupations and the fact that he had the exacerbating factor of a 1-1.5 pack per day smoking habit since age 20.  Thus, the June 2015 opinion is the most persuasive of record.  The Board notes there are no medical opinions of record that support the Veteran's contention that his current lung disorders are related to service, including asbestos exposure.

The Board acknowledges the Veteran's and his representative's contentions that his lung conditions are related to service, to include asbestos exposure.  As noted, his exposure to asbestos during his honorable service is established and it is difficult to determine the etiology of asbestosis.  However, the medical evidence does not support a connection between his short-term exposure to asbestos and the development of COPD, asbestosis and interstitial lung disease.  The examiner explained that, even though the Veteran had a prior diagnosis of asbestosis, there was no definitive evidence of this and that the diagnosis was in question.  Additionally, while the Board is sympathetic with the severity of the Veteran's lung cancer and the surgery to treat such, as well as the diminished vital capacity which resulted, the evidence supports the lung disorders are not related to service.  The etiology of a lung disorder is a complex medical issue requiring training and expertise the Veteran and his representative have not been shown to possess.  While the Veteran consistently reported his contentions, there are no medical opinions in support of those contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the weight of the probative evidence rests with the medical opinion from June 2015.

Therefore, the Board finds the evidence does not support that the Veteran's lung disorders are related to service, to include in-service exposure to asbestos.  Thus, the preponderance of the evidence is against the claim.  There is no doubt to be resolved; therefore, service connection is not warranted for a lung disorder.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Although the Board is remanding the remaining issues for further development, remand is not necessary for the claim decided herein as there is no reasonable possibility that further assistance would substantiate this claim.  See 38 C.F.R. § 3.159(d). 


ORDER

New and material evidence having been received, the claim to reopen service connection for a back disorder is granted; and service connection for degenerative changes and strain of the lumbar spine is granted.

Service connection for a lung disorder is denied.

REMAND

The issues of entitlement to compensation pursuant to 38 U.S.C. § 1151 for a renal disorder and entitlement to a TDIU are remanded for further development.

The Board notes the Veteran was afforded a VA kidney examination in May 2015 in which the examiner diagnosed chronic renal disease and acute renal failure, secondary to Cisplatin toxicity.  The examiner indicated there is no evidence that the clinical condition was worsened by the lack of appropriate care by VA personnel.  He stated the clinical records reveal that VA personnel had the ability to analyze the clinical circumstances and make the appropriate decisions and the treatment and subsequent testing was appropriate, and represented community standards.  The examiner further stated there is no evidence that the renal condition was worsened by events that could not have reasonably been foreseen by a reasonable healthcare provider.  There was also no failure of the VA to timely diagnose or properly treat the claimed disease, or that the disease was allowed to progress.

At the November 2016 Board hearing, the Veteran essentially contends that he is entitled to compensation under section 1151 for his current renal disease because the disability resulted from careless treatment on the part of VA following his 2013 lung surgery.  The Veteran testified that he underwent a lung surgery in 2013, a resection of the right lower lobe of the lung, and that afterwards, he started chemotherapy, which included pumping fluids into him to flush out his kidneys.  He reported after the chemotherapy, he was sent home with a PICC line (catheter) which had been inserted into his arm and went directly into his heart.  He indicated this led to an infection in his PICC line which ultimately caused renal failure.  He stated he went back to the hospital and went on six weeks of antibiotics for renal failure.  The Veteran's representative clarified the contention which is a theory that the Veteran was sent home shortly after chemotherapy, and in a susceptible state, with an intravenous line inserted which became infected, causing damage to his kidneys.  She stated the infection from the PICC line immediately preceded the kidney failure and that the VA was careless and the resultant kidney failure was not foreseeable.

A February 2017 opinion was submitted in which the examiner stated the Veteran has end stage renal disease and undergoes dialysis three times weekly.  He indicated that in 2013, the Veteran was found to have small cell lung cancer, had it surgically resected and was found to have a positive node.  The examiner indicated he underwent chemotherapy with Cisplatin and Etoposide and developed dehydration that precipitated his first episode of acute renal failure in December 2013.  He noted the Veteran was later treated with Carboplatin and Etoposide without worsening of his renal function.  In February 2014, the examiner indicated the Veteran was admitted to the hospital with MRSA bacteremia and was felt to have bioprosthetic valve endocarditis.  Port of entry was felt to be his chemoport and was eventually removed.  Thereafter, the February 2017 examiner reported, the Veteran was readmitted in March 2014 with acute renal failure, a vasculitis appearing leg rash and recurrent MRSA bacteremia.  He noted dialysis was started for the Veteran in March 2014 and presently, the Veteran has no sign of recovery of renal function.

Although the Veteran was afforded a VA examination in May 2015, additional relevant evidence in support of the renal failure claim has been received.  The Veteran has asserted that the treatment he received at VA following his lung cancer surgery and chemotherapy, was careless and the resultant injury of kidney failure was not foreseeable.  Thus, a VA opinion is required to address the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C. § 1151 related to post-chemotherapy treatment which led to renal failure.

The Veteran also has a claim for a TDIU on appeal.  Service connection has not been in effect for any disability.  However, as the current decision finds service connection for a back disorder is warranted, and the claim for entitlement to compensation pursuant to 38 U.S.C. § 1151 for a renal disorder is being remanded, the TDIU claim is intertwined with those claims.  Thus, the claim for entitlement to a TDIU will be remanded as well.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any consent form(s) signed by the Veteran related to the 2013 lung surgery, subsequent chemotherapy and insertion of the PICC line.

2.  Thereafter, forward the claims file to an appropriate specialist and request an opinion in connection with the section 1151 renal failure claim.  The claims file must be made available to the reviewer.  The reviewer is then asked to address the following:

First, identify any additional renal disability caused by the Veteran's post-chemotherapy treatment involving insertion of a PICC line and the Veteran being sent home.  The examiner should determine whether there is a causal link between any additional disability and the VA treatment.

Second, provide an opinion as to whether any additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical care following the Veteran's chemotherapy.

Third, provide an opinion as to whether any identified additional disability was an event not reasonably foreseeable.  That is, was the event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment or lack of treatment provided.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the claims remaining on appeal, including entitlement to a TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


